253 Ga. 711 (1985)
324 S.E.2d 471
LACEY
v.
THE STATE.
41563.
Supreme Court of Georgia.
Decided January 9, 1985.
David Lacey, pro se.
Willis B. Sparks III, District Attorney, Thomas J. Matthews, Charles H. Weston, Assistant District Attorneys, Michael J. Bowers, Attorney General, for appellee.
HILL, Chief Justice.
David Lacey pled guilty in Bibb County in 1981 to the murder of Riley Rainey and to the aggravated assault of Estelle Sanders. He received a life sentence for the murder and a concurrent ten-year sentence for the aggravated assault which he is serving in Baldwin County. In June 1984, he filed in Bibb Superior Court an "Extraordinary Motion to Set Aside Final Judgment" challenging his indictment and guilty plea on various legal grounds. The trial court denied relief and he appeals.
It has been held many times that a motion to set aside a judgment is inappropriate in a criminal case. E.g., Crane v. State, 249 Ga. 501 (292 SE2d 67) (1982); Waye v. State, 239 Ga. 871, 874 (238 SE2d 923) (1977). While motions in arrest of judgment may be filed in criminal cases, they must be filed within the term the judgment was rendered, OCGA § 17-9-61 (b), not, as here, three years later. Nor are we able to construe his motion as a petition for habeas corpus, see Sims v. State, 230 Ga. 589, 590 (198 SE2d 298) (1973), because it was filed in the county in which he was convicted, rather than against the warden in the county in which he is incarcerated. OCGA §§ 9-14-43, 9-14-45.
Therefore, the trial court did not err in denying relief.
Judgment affirmed. All the Justices concur.